Exhibit 10.1

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made as of the 30th day of
March, 2009 (the “Effective Date”) by and between Axcelis Technologies, Inc., a
corporation incorporated under the laws of Delaware (“Axcelis”), and SEN
Corporation, an SHI and Axcelis Company, a company organized as a kabushiki
kaisha under the laws of Japan (“SEN”).  Axcelis and SEN are also referred to
collectively as the “Parties” and individually as a “Party.”  Unless otherwise
defined herein, all capitalized terms used in this Agreement shall have the
meanings ascribed to them in the Share Purchase Agreement by and among the
Parties and Sumitomo Heavy Industries, Ltd. (“SHI”), dated as of
February 26, 2009 (“Purchase Agreement”).  Reference is made to the following
facts and circumstances:

 

A.            Axcelis, SEN and SHI have entered into the Purchase
Agreement, pursuant to which SHI will purchase, subject to the terms and
conditions of the Purchase Agreement, Axcelis’ equity ownership in SEN, and
pursuant to which SEN will make a payment to Axcelis, subject to the terms and
conditions of such Purchase Agreement, in consideration for the obligations
assumed by Axcelis and the rights received by SEN under this Agreement;

 

B.            In connection with the Purchase Agreement, Axcelis and SHI will
terminate their joint venture relationship with respect to SEN; Axcelis, SEN and
SHI will terminate the Terminated Agreements pursuant to the Termination
Agreement; and Axcelis, SEN and SHI will enter into the Cross-Release, pursuant
to which each of the parties will fully and completely settle, waive, release
and relinquish any and all claims and rights that such party has or may have had
against another party in accordance with such Cross-Release;

 

C.            Axcelis desires to grant, and SEN desires to receive, a license to
the Axcelis Licensed Intellectual Property (as defined below), in accordance
with the terms and conditions of this Agreement; and

 

D.            SEN desires to grant, and Axcelis desires to receive, a license to
the SEN Licensed Intellectual Property (as defined below), in accordance with
the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
set forth herein and in the Purchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

1.              DEFINITIONS.

 

1.1.                       “Affiliate” has the meaning set forth in the Purchase
Agreement.

 

1.2.                       “Axcelis Licensed Intellectual Property” means all
Intellectual Property (as defined below) owned or controlled by Axcelis or its
Affiliates as of the Effective Date, provided that Axcelis Licensed Intellectual
Property shall not include those Axcelis Patents set forth on Exhibit A hereto. 
Notwithstanding the foregoing, to the extent that SEN or its permitted assignee
can show that SEN used or otherwise exploited any of the inventions covered by
any Patent listed on Exhibit A prior to the Effective Date, such Patent shall be
deemed to be included in the Axcelis Licensed Intellectual Property to the
extent of such use or exploitation by SEN.

 

--------------------------------------------------------------------------------


 

1.3.                       “Axcelis Products” means all current and future
Products (as defined below) of Axcelis or its Subsidiaries that Axcelis or its
Subsidiaries manufacture (or has manufactured, in accordance herewith).

 

1.4.                       “Change of Control” means (a) the consummation of a
reorganization, merger or consolidation, or sale or other disposition of all or
substantially all of the assets of a Party; or (b) the acquisition by any
individual, entity or group of ownership of more than fifty percent (50%) of
either (i) the then-outstanding shares of common stock of a Party, or (ii) the
combined voting power of the then outstanding voting securities of a Party
entitled to vote generally in the election of directors.

 

1.5.                       “Intellectual Property” means any and all proprietary
rights recognized in any jurisdiction throughout the world, in, to and under:
(a) Patents (as defined below); and (b) Technical Information (as defined
below).  Notwithstanding the foregoing, Intellectual Property does not include
any Trademarks (as defined below).

 

1.6.                       “Party” and “Parties” are defined in the preamble to
this Agreement.

 

1.7.                       “Patents” means any and all patents that issue from
any and all applications for patents and any and all patents (including all
provisionals, divisionals, continuations, continuations-in-part, extensions,
renewals, reissues and reexaminations of such patents or patents that issue from
such applications, and including all corresponding foreign patents) that are
entitled to an effective filing date prior to the Effective Date, provided that
such patents relate or are relevant to ion implantation systems and/or flat
panel systems, their use or manufacture, and including any software, source
code, components, modules or parts for such systems.

 

1.8.                       “Products” means any and all systems and other
products, including, without limitation, ion implant systems and flat panel
systems, and including any and all software, source code, components, modules
and parts for such systems or other products.

 

1.9.                       “SEN Licensed Intellectual Property” means all
Intellectual Property owned by SEN as of the Effective Date, provided that SEN
Licensed Intellectual Property shall not include the following SEN Patent: 
Japan Patent Number P4046748.  Notwithstanding the foregoing, to the extent that
Axcelis or its permitted assignee can show that Axcelis used or otherwise
exploited any of the inventions covered by such excluded SEN Patent prior to the
Effective Date, such Patent shall be deemed to be included in the SEN Licensed
Intellectual Property, to the extent permitted by applicable law and to the
extent of such use or exploitation by Axcelis.

 

1.10.                “SEN Products” means all current and future Products of SEN
or its Subsidiaries that SEN or its Subsidiaries manufactures (or has
manufactured, in accordance herewith).

 

1.11.                “Subsidiary” of any Party means any entity that is a
majority-owned subsidiary of such Party, for so long as such entity remains a
majority-owned subsidiary of such Party.

 

1.12.                “SVB Loan Documents” means the Loan and Security Agreement,
dated as of April 23, 2008, by and between Silicon Valley Bank, Axcelis and
certain subsidiaries or

 

2

--------------------------------------------------------------------------------


 

affiliates of Axcelis (the “SVB Loan Agreement”) and any Loan Documents (as
defined in the SVB Loan Agreement), and as amended from time to time.

 

1.13.                “Technical Information” means any trade secrets,
confidential and/or proprietary information, works of authorship and other
copyrightable subject matter, technical information, know-how, engineering
drawings, data, processes, bills of materials, detailed drawings and
specifications, descriptions of assembly and manufacturing procedures,
computerized production control systems, software and related source code,
quality and inspection standards, drawings of jigs and fixtures, sales
literature and reports related to the design, assembly and manufacture of any
Products, solely where such items have been provided or disclosed by one Party
to the other Party prior to the Effective Date.  Notwithstanding the foregoing
or anything in this Agreement to the contrary, Technical Information shall not
include, and no license or other right is granted hereunder to, any trade
secrets, information, copyrightable subject matter, documents, software, source
code or other materials of any kind or nature (a) provided by a Party solely
pursuant to or in connection with the arbitration between Axcelis and SEN before
the Japanese Commercial Arbitration Association, Case No. 06-07, Tokyo and
subject to the Confidentiality and Nondisclosure Agreement between Axcelis and
SEN dated as of July 2, 2007 (“2007 NDA”), or (b) provided by Axcelis to SHI
solely pursuant to the non-disclosure and standstill agreement among Axcelis,
SHI and TPG Capital L.P. dated June 5, 2008 (“2008 NDA”); for purpose of
clarification, the exclusions from the definition of “Technical Information” set
forth in Section 1.13(a) and (b) above do not apply to the extent that any such
trade secrets, information, copyrightable subject matter, documents, software,
source code or other materials were also provided by a Party to the other Party
outside of or apart from such arbitration and 2007 NDA or from such 2008 NDA.

 

1.14.                “Territory” means worldwide.

 

1.15.                “Trademarks” means any rights or titles in trade names,
domain names, trademarks and service marks (including any applications or
registrations related thereto and the goodwill associated therewith).

 

2.              LICENSE GRANTS.

 

2.1.                       Licenses.

 

2.1.1.            License Grant to SEN.  Subject to the terms and conditions of
this Agreement (including SEN’s compliance therewith), Axcelis hereby grants to
SEN a non-exclusive, irrevocable, perpetual, royalty-free, worldwide,
non-sublicensable, non-transferable (except as expressly set forth in
Section 5.2) license under the Axcelis Licensed Intellectual Property to
reproduce, distribute, derive, perform, display, make, have made (but only on
behalf of, and pursuant to designs and specifications that are furnished by and
originate with, and only for transfer or sale by such “have made” contractor
back to, SEN, its Subsidiaries and/or SHI), use, import, export, lease, offer to
sell, sell and otherwise dispose of SEN Products, and to reproduce, distribute,
derive, perform, display and use the Technical Information in connection
therewith, anywhere in the Territory; provided, however, that, for a period of
four (4) years from the Effective Date, such license shall be a sole exclusive
license in Japan with respect to ion implant systems and flat panel systems,
meaning that Axcelis, its Subsidiaries or its permitted assignee

 

3

--------------------------------------------------------------------------------


 

(pursuant and subject to Section 5.2 below) may make and have made (but only on
behalf of,  and pursuant to designs and specifications that are furnished by and
originate with, and only for transfer or sale by such “have made” contractor
back to, Axcelis and its Subsidiaries, or a permitted assignee) Axcelis Products
in Japan, and may, directly or through third parties, reproduce, distribute,
derive, perform, display, use, import, export, lease, offer to sell, sell and
dispose of Axcelis Products in Japan, but Axcelis or its permitted assignee
pursuant to Section 5.2 below may not authorize any third party to do any of the
foregoing in Japan with respect to ion implant systems and flat panel systems
other than Axcelis Products or on behalf of an entity other than Axcelis or its
permitted assignee.  Notwithstanding the foregoing grant by Axcelis of a sole
exclusive license in Japan, in the event that a claim of infringement of one or
more Japanese patents is made by a third party against Axcelis or its permitted
assignee in connection with one or more Axcelis Products, Axcelis or its
permitted assignee (as applicable) shall be entitled to grant a non-exclusive,
non-sublicensable, non-transferable license to a limited number of Axcelis’
Japanese patents included within the Axcelis Licensed Intellectual Property to
such third party in connection with such third party’s Products, solely as
necessary to settle such third party’s patent infringement claim against Axcelis
or its permitted assignee, and provided that Axcelis or its permitted assignee
provides prior written notice to SEN of such license grant.  Axcelis shall not
exercise its rights, including any moral rights, in contravention of the license
and related immunities granted herein.

 

2.1.2.            License Grant to Axcelis.  Subject to the terms and conditions
of this Agreement (including Axcelis’ compliance therewith), SEN hereby grants
to Axcelis a non-exclusive, irrevocable, perpetual, royalty-free, worldwide,
non-sublicensable, non-transferable (except as expressly set forth in
Section 5.2) license under the SEN Licensed Intellectual Property to reproduce,
distribute, derive, perform, display, make, have made (but only on behalf of,
and pursuant to designs and specifications that are furnished by and originate
with, and only for transfer or sale by such “have made” contractor back to,
Axcelis and its Subsidiaries), use, import, export, lease, offer to sell, sell
and otherwise dispose of Axcelis Products, and to reproduce, distribute, derive,
perform, display and use the Technical Information in connection therewith,
anywhere in the Territory; provided, however, that,  for a period of four
(4) years from the Effective Date, such license shall be a sole exclusive
license in the United States with respect to ion implant systems and flat panel
systems, meaning that SEN, its Subsidiaries or its permitted assignee (pursuant
and subject to Section 5.2 below) may make and have made (but only on behalf of,
and pursuant to designs and specifications that are furnished by and originate
with, and only for transfer or sale by such “have made” contractor back to, SEN,
its Subsidiaries and/or SHI, or a permitted assignee) SEN Products in the United
States, and may, directly or through third parties, reproduce, distribute,
derive, perform, display, use, import, export, lease, offer to sell, sell and
dispose of SEN Products in the United States, but SEN or its permitted assignee
pursuant to Section 5.2 below may not authorize any third party to do any of the
foregoing in the United States with respect to ion implant systems and flat
panel systems other than SEN Products or on behalf of an entity other than SEN
or its permitted assignee.  Notwithstanding the foregoing grant by SEN of a sole
exclusive license in the United States, in the event that a claim of
infringement of one or more U.S. patents is made by a third party against SEN or
its permitted assignee in connection with one or more SEN Products, SEN or its

 

4

--------------------------------------------------------------------------------


 

permitted assignee (as applicable) shall be entitled to grant a non-exclusive,
non-sublicensable, non-transferable license to a limited number of SEN’s U.S.
patents included within the SEN Licensed Intellectual Property to such third
party in connection with such third party’s Products, solely as necessary to
settle such third party’s patent infringement claim against SEN or its permitted
assignee and provided that SEN or its permitted assignee provides prior written
notice to Axcelis of such license grant.  SEN shall not exercise its rights,
including any moral rights, in contravention of the license and related
immunities granted herein.

 

2.2.                       No Other Rights Granted.  Apart from the license
rights expressly set forth in this Agreement, (a) Axcelis (i) does not grant and
SEN does not receive any right, title or interest, or any security interest or
ownership interest, in the Axcelis Licensed Intellectual Property,
(ii) disclaims any implied licenses hereunder and (iii) reserves all rights not
expressly provided for herein; and (b) SEN (i) does not grant and Axcelis does
not receive any right, title or interest, or any security interest or ownership
interest, in the SEN Licensed Intellectual Property, (ii) disclaims any implied
licenses hereunder and (iii) reserves all rights not expressly provided for
herein.  Notwithstanding anything in this Agreement to the contrary, no patent,
trade secret or other intellectual property rights of SHI or its Affiliates
(other than SEN) are licensed or otherwise transferred hereunder, nor shall any
subsequent merger or other corporate reorganization involving SHI (including its
Affiliates) and SEN result in any intellectual property owned or controlled by
SHI or its Affiliates (other than SEN) becoming subject to this Agreement.

 

2.3.                       Application of Immunity.  The license by each Party
(as licensor Party) to the other Party (as licensee Party) as set forth in
Sections 2.1.1 (License Grant to SEN) and 2.1.2 (License Grant to Axcelis) shall
constitute a grant of immunity against any claim or action for infringement
(whether direct or contributory infringement, inducement to infringe, or
otherwise) of the Axcelis Licensed Intellectual Property (in the case of Axcelis
as the licensor Party) or the SEN Licensed Intellectual Property (in the case of
SEN as the licensor Party) against the licensee Party, its Subsidiaries and,
with respect to SEN as a licensee Party, SHI, and their distributors, resellers,
subcontractors, customers and users relating to their use, importation,
exportation, lease, offering to sell, sale or disposition of such licensee
Party’s Products (i.e., SEN Products, where SEN is the licensee Party; and
Axcelis Products, where Axcelis is the licensee Party) made or sold in
accordance with this Agreement (which immunity shall also apply to the licensee
Party’s Subsdiaries’ manufacture of such licensee Party’s Products; and which
immunity shall further apply to any “have made” contractor’s manufacture of the
licensee Party’s Products in accordance with Section 2.1.1 or 2.1.2, as
applicable), and regardless of the country in which the use, importation,
exportation, lease, offering to sell, sale or disposition occurs.  Such immunity
shall apply (a) to such licensee Party’s Products, and (b) to combinations of
such Products with other elements and the use of such Products in performing a
method, but only to the extent that the licensee Party’s Product itself (and not
such combination or method) embodies the essential features of the licensor
Party’s patented invention at issue.  The immunities set forth in this
Section 2.3 are irrevocable, perpetual, royalty-free and worldwide.

 

2.4.                       Intellectual Property Transfer.  Should Axcelis seek
to assign, sell, exclusively license or otherwise transfer any interest in or to
any of the rights in the Axcelis Licensed Intellectual Property to a third
party, any such interest shall be subject to the terms and conditions of this
Agreement, including the license granted to SEN in Section 2.1.1 (and related
limitations thereon) and the related immunities (and related limitations
thereon)

 

5

--------------------------------------------------------------------------------


 

granted in Section 2.3.  Likewise, should SEN seek to assign, sell, exclusively
license or otherwise transfer any interest in or to any of the rights in the SEN
Licensed Intellectual Property to a third party, any such interest shall be
subject to the terms and conditions of this Agreement, including the license
granted to Axcelis in Section 2.1.2 (and related limitations thereon) and the
related immunities (and related limitations thereon) granted in Section 2.3. 
For the avoidance of doubt, the transferring Party shall cause such license
grant and related immunities to be so binding and to remain in effect as set
forth herein; and any such transferring Party, its successors and assigns will
defend the other Party, such other Party’s Subsidiaries, and their respective
distributors, resellers, subcontractors, customers and users (and, with respect
to SEN as the licensee Party, SHI) (for purposes of this Section 2.4, the
“Indemnified Parties”), from and against any third-party claim, suit or
proceeding (“Claim”) resulting from any breach (or any claim that, if true,
would constitute a breach) of the transferring Party’s obligations hereunder
(including any failure by such transferring Party to cause its license grant
and/or related immunities hereunder to be binding and to remain in effect), and
will indemnify and hold harmless such Indemnified Parties from any damages,
costs, losses or liability (including attorneys’ fees and related costs) related
to or resulting from such Claim.

 

2.5.                       No Further Payments.  The Parties acknowledge that,
upon payment to Axcelis of the monies to be paid under the Purchase Agreement in
connection with this Agreement, no further payments shall be owed in connection
with the licenses granted hereunder.

 

2.6.                       Clarification With Respect to Sole Exclusive License
Grants.  For purpose of clarification, with respect to the sole exclusive
license for Japan granted by Axcelis in Section 2.1.1 above and the sole
exclusive license for the United States granted by SEN in Section 2.1.2 above,
after the four (4) -year period for such sole exclusive licenses expires, each
licensee Party will continue to have a non-exclusive license (albeit not a sole
exclusive license) in the applicable Territory (i.e., Japan with respect to SEN
as the licensee Party and the United States with respect to Axcelis as the
licensee Party), subject to the terms and conditions of this Agreement.

 

3.              LIMITED WARRANTY AND DISCLAIMERS.

 

3.1.                       Limited Warranty.  Axcelis and SEN each represents
and warrants that (a) it has the full power and authority to enter into this
Agreement and to perform its obligations hereunder; (b) it has the requisite
right and authority to enter into this Agreement and grant the rights and
licenses hereunder, without the need for any license, release, consent, approval
or other immunity not yet obtained or issued; (c) it has not previously granted
and will not grant any right or license in such Party’s Intellectual Property
licensed hereunder that are inconsistent with the rights and licenses granted
herein; and (d)  it is the exclusive owner of all right, title and interest in
and to each item of Intellectual Property licensed by such Party hereunder, and
that the Intellectual Property licensed by such Party hereunder is and will
remain free of any encumbrance, lien or security interest, provided, however,
Axcelis, prior to the Effective Date, has granted to Silicon Valley Bank
(“Bank”) a security interest pursuant to the SVB Loan Documents, which security
interest includes the Axcelis Licensed Intellectual Property.  In connection
with the SVB Loan Documents, Axcelis further represents and warrants that (i) it
has obtained a binding, enforceable written consent to this Agreement (including
the terms and conditions hereof) from Bank, which consent provides that such
security interest is subject to the license granted by Axcelis hereunder and
that no enforcement of Bank’s rights with respect to such Intellectual Property
shall terminate, modify, alter or

 

6

--------------------------------------------------------------------------------


 

extinguish the license granted by Axcelis hereunder, (ii) there shall be no
disruption of, interference with or termination (or attempted termination) by
the Bank or any other third party of any of the rights and immunities granted by
Axcelis hereunder, (iii) Axcelis is otherwise the exclusive owner of all right,
title and interest in and to each item of Intellectual Property licensed by
Axcelis hereunder, and that the Axcelis Licensed Intellectual Property otherwise
is and will remain free of any encumbrance, lien or security interest, and
(iv) Axcelis agrees that this Agreement benefits from the provisions of the
Purchase Agreement, including without limitation Section 5.12 thereof, and
Axcelis shall comply with the terms of Section 5.12.  With respect to this
Section 3.1, each licensor Party, its successors and assigns will defend the
other Party, its Subsidiaries, and their respective distributors, resellers,
subcontractors, customers and users, and, with respect to SEN as the licensee
Party, SHI (for purposes of this Section 3.1, the “Indemnified Parties”), from
and against any third-party claim, suit or proceeding (“Claim”) resulting from
any breach (or any claim that, if true, would constitute a breach) of the
licensor Party’s representations and warranties herein, and will indemnify and
hold harmless such Indemnified Parties from any damages, costs, losses or
liability (including attorneys’ fees and related costs) related to or resulting
from such Claim.

 

3.2.                       DISCLAIMER.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 3.1 ABOVE, THE PARTIES’ INTELLECTUAL PROPERTY LICENSED HEREUNDER IS
PROVIDED “AS IS,” AND NEITHER PARTY RECEIVES ANY WARRANTIES OF ANY KIND, EXPRESS
OR IMPLIED, BY STATUTE, COMMUNICATION OR CONDUCT WITH THE OTHER PARTY, OR
OTHERWISE.  EACH PARTY SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A SPECIFIC PURPOSE OR NON-INFRINGEMENT CONCERNING
ITS INTELLECTUAL PROPERTY LICENSED HEREUNDER.  WITHOUT LIMITING THE FOREGOING,
(A) NEITHER PARTY PROVIDES A WARRANTY THAT ITS INTELLECTUAL PROPERTY LICENSED
HEREUNDER OR ANY PORTION THEREOF IS ERROR-FREE OR WILL OPERATE WITHOUT
INTERRUPTION OR LOSS OF DATA, AND NEITHER PARTY PROVIDES ANY WARRANTY REGARDING
THE USE OF ITS INTELLECTUAL PROPERTY LICENSED HEREUNDER OR THE RESULTS
THEREFROM, INCLUDING, WITHOUT LIMITATION, ITS CORRECTNESS, ACCURACY OR
RELIABILITY AND (B) NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS (I) A
WARRANTY OR REPRESENTATION BY EITHER PARTY AS TO THE VALIDITY OR SCOPE OF ANY
INTELLECTUAL PROPERTY LICENSED HEREUNDER; (II) A WARRANTY OR REPRESENTATION THAT
ANY ACTS LICENSED OR IMMUNIZED HEREUNDER WILL BE FREE FROM INFRINGEMENT OF
INTELLECTUAL PROPERTY, OTHER THAN THOSE UNDER WHICH LICENSES, IMMUNITIES AND
OTHER RIGHTS HAVE BEEN GRANTED HEREUNDER; (III) AN AGREEMENT TO BRING OR
PROSECUTE ACTIONS OR SUITS AGAINST THIRD PARTIES FOR INFRINGEMENT OR AGREEMENT
CONFERRING ANY RIGHT TO BRING OR PROSECUTE ACTIONS OR SUITS AGAINST THIRD
PARTIES FOR INFRINGEMENT; OR (IV) CONFERRING ANY RIGHT TO USE, IN ADVERTISING,
PUBLICITY, OR OTHERWISE, ANY TRADEMARK OR TRADE NAME, OR ANY CONTRACTION,
ABBREVIATION OR SIMULATION THEREOF, OF EITHER PARTY.

 

7

--------------------------------------------------------------------------------


 

3.3.                       No Support.  Nothing in this Agreement shall obligate
either Axcelis to provide any new copies or iterations of Technical Information
or any support for the Axcelis Licensed Intellectual Property, or SEN to provide
any new copies or iterations of Technical Information or any support for the SEN
Licensed Intellectual Property.  Axcelis is under no obligation to develop or
provide any alterations, modifications, updates, enhancements, revisions,
engineering changes or prior or new versions or releases of the Axcelis Licensed
Intellectual Property to SEN, and SEN is under no obligation to develop or
provide any alterations, modifications, updates, enhancements, revisions,
engineering changes or prior or new versions or releases of the SEN Licensed
Intellectual Property to Axcelis.

 

4.              CONFIDENTIALITY.

 

4.1.                       With respect to all Technical Information of a Party
that was provided or disclosed by such Party (“Disclosing Party”) to the other
Party (“Receiving Party,” and such Technical Information, “Confidential
Information”), such Receiving Party shall keep confidential, and shall cause its
directors, officers, employees (including, for the avoidance of doubt, part-time
and temporary workers and staff), agents and advisors (“Representatives”) to
keep confidential, such Confidential Information.  Notwithstanding the
foregoing, Confidential Information shall not include information that:  (i) is
or becomes generally available to the public other than as a result of any
disclosure or other action or inaction by a Receiving Party in breach of this
Agreement or any other obligation of confidentiality among or between Axcelis,
SEN or SHI; (ii) is or becomes known or available to a Receiving Party or any of
its Representatives on a non-confidential basis from a source (other than the
Disclosing Party or any of its Affiliates or Representatives) that is not
prohibited from disclosing such Confidential Information by a contractual, legal
or fiduciary obligation; or (iii) is or was independently developed by a
Receiving Party or any of its Representatives without violation of any
obligation under this Agreement.  Confidential Information may be disclosed by a
Receiving Party to its Subsidiaries, actual or potential distributors,
resellers, suppliers, subcontractors, customers, consultants, attorneys, patent
agents and users, and, with respect to SEN as a Receiving Party, SHI (“Permitted
Receivers”), provided that such Permitted Receivers shall have been bound in
writing by restrictions regarding disclosure and use of such information
comparable to and no less restrictive than those set forth herein.


 

4.2.                       Each of the Parties shall take the same degree of
care that it uses to protect its own confidential information of similar nature
and importance (but in no event less than reasonable care) to protect the
confidentiality and avoid the unauthorized disclosure, publication or
dissemination of the Confidential Information.


 

4.3.                       If a Receiving Party or any of its Representatives or
Permitted Receivers are requested pursuant to, or are required by, applicable
law or regulation (including, without limitation, any rule, regulation or policy
statement of any national securities exchange, market or automated quotation
system on which such Party’s securities are listed or quoted) or by legal
process to disclose any Confidential Information, such Receiving Party shall
provide the Disclosing Party with reasonably prompt notice of such request or
requirement, in order to enable the Disclosing Party (a) to seek an appropriate
protective order or other remedy, (b) to consult with Receiving Party with
respect to taking steps to resist or narrow the scope of such request or legal
process or (c) to waive compliance, in whole or in part, with the terms of this
Agreement.  In the event that such

 

8

--------------------------------------------------------------------------------



 


PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED, OR THE DISCLOSING PARTY WAIVES
COMPLIANCE, IN WHOLE OR IN PART, WITH THE TERMS OF THIS AGREEMENT, SUCH
RECEIVING PARTY, ITS REPRESENTATIVES OR ITS PERMITTED RECEIVERS, AS THE CASE MAY
BE, SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DISCLOSE ONLY THAT PORTION OF
THE CONFIDENTIAL INFORMATION WHICH SUCH RECEIVING PARTY IS ADVISED BY LEGAL
COUNSEL IS LEGALLY REQUIRED TO BE DISCLOSED AND EXERCISE COMMERCIALLY REASONABLE
EFFORTS TO COOPERATE WITH THE DISCLOSING PARTY TO OBTAIN CONFIDENTIAL TREATMENT
FOR THE CONFIDENTIAL INFORMATION SO DISCLOSED.


 

4.4.                       Each of the Parties agrees that, due to the unique
nature of the Confidential Information, the unauthorized disclosure of the
Confidential Information may cause irreparable harm and significant injury to
the Party, the extent of which will be difficult to ascertain and for which
there may be no adequate remedy at law.  Accordingly, each of the Parties agrees
that a Disclosing Party, in addition to any other available remedies, shall have
the right to seek an injunction and other equitable relief enjoining any breach
or threatened breach of this Agreement.


 

4.5.                       Except as otherwise provided herein, with respect to
each item of Confidential Information, the obligations set forth in this
Section 4 shall survive until such item of Confidential Information enters the
public domain through no fault of the Receiving Party, its Representatives or
its Permitted Receivers.


 

4.6.                       The Parties agree that the terms and conditions of
this Agreement shall not constitute Confidential Information of either Party
hereunder, and that copies of this Agreement may be disclosed by a Party to
third parties.

 

5.              MISCELLANEOUS.

 

5.1.                       Relationship of the Parties.  Notwithstanding any
provision hereof to the contrary, for all purposes of this Agreement each Party
shall be and act as an independent contractor and not as partner, joint
venturer, or agent of the other, and shall neither bind nor attempt to bind the
other Party to any contract or warranty in connection with the subject matter of
this Agreement.

 

5.2.                       Assignment.  Neither Party shall assign, sell,
transfer, delegate or otherwise dispose of, whether voluntarily or
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or obligations under this Agreement without the prior written consent of
the other Party; provided, however, (a) either Party may assign, sell, transfer,
delegate or otherwise dispose of this Agreement (including its rights and
obligations under this Agreement) solely in connection with a Change of Control
(an “Authorized Transfer”); and (b) SEN may assign, sell, transfer, delegate or
otherwise dispose of this Agreement or any of SEN’s rights or obligations under
this Agreement to SHI or an SHI subsidiary without the prior written consent of
Axcelis.  Any purported assignment, sale, transfer, delegation or other
disposition by a Party, except as permitted herein, shall be null and void. 
Further, and notwithstanding anything in this Agreement to the contrary, after
any Authorized Transfer by or relating to, or any other Change of Control (other
than pursuant to Section 5.2(b)) of, a licensee Party, the license and related
immunities granted hereunder by the licensor Party to such licensee Party shall
not apply with respect to Products of any third party (the “Authorized
Transferee”) acquiring such control (whether through merger, consolidation,
corporate reorganization, sale of all or substantially all of the licensee
Party’s assets or otherwise) or to Products based on or

 

9

--------------------------------------------------------------------------------


 

derived from such Authorized Transferee’s Products (provided that, if a Product
is based on or derived from both such Authorized Transferee’s Products and from
the licensee Party’s Products (“Merged Product”), the license granted hereunder
by the licensor Party shall apply solely to the aspects of the Merged Product
that are the same as or are substantially derived from the licensee Party’s
Products as such Products existed prior to the Authorized Transfer.  For purpose
of clarification, no licensor Party authorizes hereunder any assignment, sale,
transfer, delegation or other disposition of any license or immunities granted
hereunder in connection with such licensor Party’s Licensed Intellectual
Property except as expressly set forth herein, and in no event is such
authorization granted hereunder separate or apart from the assignment, sale,
transfer, delegation or other disposition of licensee Party’s Products.  Subject
to this Section 5.2, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

5.3.                            Notices.  All notices, requests, demands, claims
and other communications hereunder shall be in writing.  Any notice, request,
demand, claim, or other communication hereunder shall be deemed duly given:
(a) if personally delivered, when so delivered; (b) if mailed by registered or
certified U.S. mail (airmail, if international), return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below, when
received; (c) if given by telecopier, once such notice or other communication is
transmitted to the telecopier number specified below, provided that:  (i) the
sending telecopier generates a transmission report showing successful completion
of such transmission; and (ii) such notice or other communication is promptly
thereafter mailed in accordance with the provisions of clause (b) above or sent
by internationally-recognized overnight delivery service in accordance with the
provisions of clause (d) below, and provided, further, that if such telecopy is
sent after 5:00 p.m. local time at the location of the receiving telecopier, or
is sent on a day other than a business day, such notice or communication shall
be deemed given as of 9:00 a.m. local time at such location on the next
succeeding business day; or (d) if sent through an internationally-recognized
overnight delivery service that guarantees next day delivery, two business days
following its delivery to such service in time for next day delivery when sent
from the United States to Japan and one business day following delivery to such
service in time for next day delivery in all other cases.

 

To Axcelis:

 

Axcelis Technologies, Inc.
108 Cherry Hill Drive

Beverly, Massachusetts 01915

Facsimile No.:  (978) 787-4090

Attn:  Chief Executive Officer

 

To SEN:

 

SEN Corporation, an SHI and Axcelis Company

SBS Tower 9F

4-10-1 Yoga, Setagaya-ku

Tokyo 158-0097, Japan

Facsimile No.:  81-3-5491-7804

Attn:  Yoshitomo Hidaka, Representative Director and President

 

10

--------------------------------------------------------------------------------


 

With a copy to:

 

Sumitomo Heavy Industries, Ltd.

ThinkPark Tower

1-1 Osaki 2-chome

Shinagawa-ku

Tokyo 141-6025, Japan

Facsimile No.:  81-3-6866-5111

Attn:  Yukio Kinoshita, Senior Executive Vice President

 

5.4.            Governing Law; Arbitration.

 

5.4.1.          This Agreement shall be construed in accordance with, and
governed in all respects by, the substantive laws of the State of New York
(without giving effect to principles of conflicts of laws that would result in
the application of the laws of a jurisdiction other than the State of New York).
 This Agreement shall not be governed by the U.N. Convention on Contracts for
the International Sale of Goods, the application of which is expressly
excluded.  In any proceeding brought to enforce this Agreement, the
substantially prevailing party as determined by the arbitrator or court will be
entitled to recover its reasonable attorneys’ fees and costs, including fees on
any appeal.

 

5.4.2.          All disputes arising out of or in connection with this Agreement
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (“ICC”) by three arbitrators. Two arbitrators shall be
selected by the respective Parties, one by the claimant(s) and one by the
respondent(s); the third arbitrator shall be the chair and shall be appointed by
the two Party-appointed arbitrators or, if such two arbitrators fail to agree
within thirty (30) days, by the ICC. The seat of the arbitration shall be Tokyo,
Japan. The language of the arbitration shall be English, in which all of the
arbitrators shall be proficient.  Judgment on the award rendered may be entered
in any court having jurisdiction thereof.  Notwithstanding the foregoing, a
Party shall have the right to institute a legal action in a court of proper
jurisdiction for injunctive relief and/or a decree for specific performance
pending final settlement by arbitration in accordance with this provision.  Each
of the Parties acknowledges and agrees that it has entered into other agreements
related to this Agreement (including the Purchase Agreement, Termination
Agreement and Cross-Release) with the other Party, and that, in response to a
demand for arbitration under any one or more of such agreements, either Party
may raise, by way of counterclaim or cross-claim, any claims rising out of or in
connection with any of such other agreements.

 

5.5.            Equitable Relief.  The Parties hereby acknowledge and agree that
a breach of Sections 2, 3.1, 4, 5.2, 5.4.2, 5.6 or 5.7, as applicable, of this
Agreement may cause irreparable harm and significant injury to the other Party
that may be difficult to ascertain and that a remedy at law would be
inadequate.  Accordingly, each Party agrees that the other Party shall have the
right to seek and obtain immediate injunctive relief to enforce the other
Party’s rights under this Agreement in addition to any other rights and remedies
the other Party may have hereunder.

 

5.6.            Further Assurances. Notwithstanding anything to the contrary in
this Agreement, each Party shall provide to the other Party, at its request,
reasonable cooperation and

 

11

--------------------------------------------------------------------------------


 

assistance, and take such actions (including, without limitation, the prompt
execution and delivery of affidavits, declarations, oaths, assignments,
authorizations, samples, specimens and any other documentation), as may be
reasonably necessary to vest, secure, perfect, record, register, protect and/or
enforce the licenses, immunities and other rights granted herein to such other
Party, or to otherwise effect the terms of this Agreement.  Without limiting the
foregoing, with respect to Axcelis’ license grant to SEN hereunder, Axcelis has
completed and, as applicable, executed the U.S. and Japan recordation-related
forms provided by SEN to Axcelis prior to the Effective Date, and will complete
and, as applicable, execute (so long as such forms reasonably conform to
applicable local practices and that the Intellectual Property that is the
subject of such forms constitutes Axcelis Licensed Intellectual Property) other
recordation-related forms pertaining to other countries and, immediately
following the Effective Date, shall cooperate with and assist SEN and its
representatives in filing, and, as requested by SEN, take such actions as are
necessary to file, such forms with the appropriate authorities.  Further, to the
extent that Axcelis seeks to similarly record its license grant from SEN
hereunder using similar recordation-related forms, SEN shall cooperate with and
assist Axcelis and its representatives in connection with such efforts. 
Further, upon the request of a licensee Party, the licensor Party shall promptly
provide such licensee Party with an updated list identifying the licensor
Party’s Patents, on a country-by-country basis, that are licensed hereunder.  If
either Party is unable, after reasonable notice to the other Party, for any
reason whatsoever, to secure the necessary signature(s) to any document which is
required to be executed pursuant to this Section 5.6, such Party hereby
irrevocably designates and appoints the other Party and its duly authorized
officers and agents as such Party’s agents and attorneys-in-fact, to act for and
on its behalf and instead of such Party, to execute and file any such documents
and to do all other lawfully permitted acts to further the purposes of this
Section 5.6 with the same legal force and effect as if executed by the Party
itself.

 

5.7.            Section 365(n).  All rights and licenses granted under or
pursuant to this Agreement are, and will otherwise be deemed to be, for purposes
of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy Code”),
licenses to rights to “intellectual property” as such term is defined under the
Bankruptcy Code.  Each Party acknowledges and agrees that, in the event a Party
files a voluntary petition for relief under the Bankruptcy Code (a “Voluntary
Case”) or an involuntary petition for relief under the Bankruptcy Code is filed
against a Party and an order for relief is entered (an “Involuntary Case” and
together with a Voluntary Case, a “Bankruptcy Case”), the other Party shall be
entitled to retain all of its rights under this Agreement and to fully exercise
all rights available to it under the Bankruptcy Code, including but not limited
to, the rights granted under Section 365(n) of the Bankruptcy Code.  Each Party
further agrees, that in the event of the commencement of a Bankruptcy Case, and
a Party hereto, as a debtor-in-possession (“Debtor”), or a trustee appointed in
such Bankruptcy Case (a “Trustee”), rejects this Agreement, the other Party
hereto may elect to retain its rights under this Agreement as provided in
Section 365(n) of the Bankruptcy Code, and Debtor or such Trustee will not
interfere with the rights of the other Party provided in this Agreement or any
other agreement supplementary to this Agreement, or any intellectual property
provided under such agreements.  Each Party further acknowledges and agrees,
that in the event of the commencement of a Bankruptcy Case, the enforcement by
the other Party of any rights under Section 365(n) of the Bankruptcy Code in
connection with this Agreement will not violate the automatic stay of
Section 362 of the Bankruptcy Code and waives any right to object on such basis.

 

12

--------------------------------------------------------------------------------


 

5.8.         Severability.  Whenever possible each provision and term of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, or determined to be void
or unenforceable for any reason, then such provision or term shall be
ineffective only to the extent of such prohibition, invalidity or
unenforceability, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement, and the prohibited, invalid or unenforceable provision shall be
modified to the minimum extent necessary to make it permissible, valid and
enforceable, unless the result of any such invalidity or unenforceability shall
be to cause a material failure of consideration to the Party seeking to sustain
the validity or enforceability of the subject provision.

 

5.9.         Waiver.  The waiver of, or failure to enforce, any breach or
default hereunder shall not constitute the waiver of any other or subsequent
breach or default.

 

5.10.  Counterparts.  This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

5.11.  Captions.  The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.

 

5.12.  Entire Agreement.  This Agreement, along with the Purchase Agreement (and
any exhibits, attachments, or other agreements pursuant to the Purchase
Agreement), set forth the entire agreement between the Party and supersedes any
and all prior proposals, agreements and representations between them, whether
written or oral.  This Agreement may be changed only by mutual agreement of the
Party in writing.

 

[SIGNATURE BLOCK ON NEXT PAGE]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered on the date first above written.

 

 

AXCELIS TECHNOLOGIES, INC.

 

SEN CORPORATION, AN SHI AND AXCELIS COMPANY

 

By:

/s/ Mary G. Puma

 

By:

/s/ Yoshitomo Hidaka

 

 

 

 

 

Name:

Mary G. Puma

 

Name:

Yoshitomo Hidaka

 

 

 

 

 

Title:

Chairman and CEO

 

Title:

Representative Director and President

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Axcelis Patents Excluded From “Axcelis Licensed Intellectual Property”

 

[SEE ATTACHMENTS]

 

15

--------------------------------------------------------------------------------


 

List of Schedules Omitted from the License Agreement by and among
Axcelis Technologies, Inc. (“Axcelis”) and SEN Corporation, an SHI and Axcelis
Company (“SEN”), dated March  30, 2009
as filed with the Securities Exchange Commission (the “Commission”) on Form 8-K

 

1.               Exhibit A1:  Listing certain patents and patent applications
owned by Axcelis in the ion implantation field excluded from the license granted
to SEN.

 

2.               Exhibit A2:  Listing patents and patent applications owned by
Axcelis in the curing and cleaning fields excluded from the license granted to
SEN.

 

3.               Exhibit A3:  Listing patents and patent applications owned by
Axcelis in the rapid thermal processing field excluded from the license granted
to SEN.

 

Axcelis will furnish supplementally a copy of any omitted schedule to the
Commission upon request.

 

16

--------------------------------------------------------------------------------